DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "second elastic member, elastically  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that fig. 3, 4, and 5, with provide structural/sectional views of the tool connector, show the cushion (34) disposed between sliding rod (33) and second elastic member (44). There is no drawing provided showing the second elastic member contacting the sliding rod. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “"abutted”, recited in claims 1, 3, 5, and 9 has an accepted meaning of “touching or leaning on”. However, claim 1 recites "second elastic member, elastically abutted against the between the sliding rod", but all figures including said elements show at least cushion 34 disposed between the elastic member and sliding rod. “Abutted” appears to have a broader meaning, wherein elements mentioned are not necessitated to be directly in contact in order to abut one another. However, the term is indefinite because the specification does not clearly redefine the term. For examination purposes, “abutted” is being understood to not require direct contact between the recited elements. 
Claims 2-9 are subsequently dependent upon claim 1, and thus are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumitru (US PG Pub No. 20180215020).
In regards to claim 1, Dumitru discloses
A tool connector, including: 
a rod (main body 10, fig. 2), including an interior space (inner hole 12, fig. 3), a sliding groove (sliding groove 15, fig. 2, 3, 4) and a receiving hole (slanted groove 14, fig. 2, 3, 4), the sliding groove (sliding groove 15, fig. 2, 3, 4) and the receiving hole (slanted groove 14, fig. 2, 3, 4) being respectively communicated with the interior space (inner hole 12, fig. 3); 
a sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4), movably sleeved to the rod (main body 10, fig. 2); 
a locking member (pin portion 31 and locking portion 32, fig. 2), movably restricted within the receiving hole (slanted groove 14, fig. 2, 3, 4) and configured to be selectively engaged with a sleeving member (tubular section 11, fig. 2; as the locking portion slides back and forth, it moves in and out of the receiving hole, engaging and disengaging with the tubular section 11 to restrict and release the insert member 100); 
a push rod (push rod 21, fig. 2, 3, 4), received in the interior space (inner hole 12, fig. 3) and being movable between a locking position (fig. 3) and a release position (fig. 4) relative to the receiving hole (slanted groove 14, fig. 2, 3, 4), the push rod (push rod 21, fig. 2, 3, 4) urging the locking member (pin portion 31 and locking portion 32, fig. 2) to protrude beyond an outer surface of the rod (main body 10, fig. 2) when the push rod (push rod 21, fig. 2, 3, 4) is in the locking position (fig. 3), 

    PNG
    media_image1.png
    449
    1014
    media_image1.png
    Greyscale

the locking member (pin portion 31 and locking portion 32, fig. 2) being free of urging and protrudable into the interior space (inner hole 12, fig. 3) when the push rod (push rod 21, fig. 2, 3, 4) is in the release position (fig. 4); 

    PNG
    media_image2.png
    435
    1026
    media_image2.png
    Greyscale

a sliding rod (pin member 36, fig. 2, 3, 4), disposed through the push rod (push rod 21, fig. 2, 3, 4) and slidably disposed within the sliding groove (sliding groove 15, fig. 2, 3, 4), the sliding rod (pin member 36, fig. 2, 3, 4) being comovable with the push rod (push rod 21, fig. 2, 3, 4), the sliding rod (pin member 36, fig. 2, 3, 4) being interferable with the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4) in a moving direction of the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4); 
a first elastic member (elastic member 25, fig. 2, 3, 4, 5), elastically abutted against and between the push rod (push rod 21, fig. 2, 3, 4) and the rod (main body 10, fig. 2) so that the push rod (push rod 21, fig. 2, 3, 4) has a tendency to move in a direction toward the locking position; and 
a second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4; paragraph [0028]: the blocking member is a metal wire integrally formed in one piece, the locking portion is a straight arm formed by bending the metal wire at right angle, and one end of the metal wire is coiled to form the insertion hole. The blocking member does not deform axially when operated so that it can precisely and stably lock or release the insert member), elastically abutted against and between the sliding rod (pin member 36, fig. 2, 3, 4) and the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4).

In regards to claim 2, Dumitru discloses
The tool connector of claim 1, wherein the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4) has a receiving room (see annotated fig. 2 below) disposed therethrough, 

    PNG
    media_image3.png
    379
    733
    media_image3.png
    Greyscale

the receiving room is communicated with the sliding groove (sliding groove 15, fig. 2, 3, 4), the rod (main body 10, fig. 2) is disposed through the receiving room, the sliding rod (pin member 36, fig. 2, 3, 4) protrudes beyond the sliding groove (sliding groove 15, fig. 2, 3, 4) and extends into the receiving room, and the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4) is received in the receiving room.

    PNG
    media_image4.png
    518
    1118
    media_image4.png
    Greyscale


In regards to claim 3, Dumitru discloses
The tool connector of claim 2, wherein the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4) includes a first member (sleeve member 50, fig. 2, 3, 4) and a second member (ring member 40, fig. 2, 3, 4) , the first member (sleeve member 50, fig. 2, 3, 4) has the receiving room (see annotated fig. 2 from rejection of claim 2) disposed therethrough, the second member (ring member 40, fig. 2, 3, 4) is disposed within the receiving room (see annotated fig. 2 from rejection of claim 2), the second member (ring member 40, fig. 2, 3, 4)  has an annular opening 

    PNG
    media_image5.png
    379
    733
    media_image5.png
    Greyscale

communicated with the receiving room (see annotated fig. 2 from rejection of claim 2), and the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4) is elastically abutted against and between the second member (ring member 40, fig. 2, 3, 4)  and the sliding rod (pin member 36, fig. 2, 3, 4).


In regards to claim 4, 
The tool connector of claim 3, wherein an end of the first member (sleeve member 50, fig. 2, 3, 4) remote from the second member (ring member 40, fig. 2, 3, 4) includes an inclined portion, and the inclined portion is inclined toward the receiving hole (slanted groove 14, fig. 2, 3, 4).

    PNG
    media_image6.png
    317
    998
    media_image6.png
    Greyscale


In regards to claim 5, Dumitru discloses
The tool connector of claim 2, wherein the receiving room (see annotated fig. 2 from rejection of claim 2) includes a first receiving portion and a second receiving portion which are cylindrical, a diametrical dimension of the first receiving portion is smaller than a diametrical dimension of the second receiving portion, a stepped portion is formed between the first receiving portion and the second receiving portion, 

    PNG
    media_image7.png
    518
    857
    media_image7.png
    Greyscale

and the sliding rod (pin member 36, fig. 2, 3, 4) is abutted against and between the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4) and the stepped portion.

In regards to claim 6, Dumitru discloses
The tool connector of claim 1, further including a cushion ( end of other elastic member 26, fig. 4), wherein the cushion (end of other elastic member 26, fig. 4) is received in the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4) and sleeved to the rod (main body 10, fig. 2), and the cushion (end of other elastic member 26, fig. 4) is disposed between the sliding rod (pin member 36, fig. 2, 3, 4) and the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4).

    PNG
    media_image8.png
    483
    759
    media_image8.png
    Greyscale





In regards to claim 7, Dumitru discloses
The tool connector of claim 1, further including a magnet (magnetic member 24, fig. 2), wherein the magnet (magnetic member 24, fig. 2) is disposed within an extending portion (push head 22, fig. 3)  of the rod (main body 10, fig. 2), and the extending portion (push head 22, fig. 3) is configured to protrude into an interior of the sleeving member (tubular section 11, fig. 2) 

    PNG
    media_image9.png
    651
    808
    media_image9.png
    Greyscale

and attract a magnetic member (paragraph [0016]: magnetically attracting the insert member, for avoid detachment of the insert member).

In regards to claim Claim 8, Dumitru discloses 
The tool connector of claim 7, wherein the rod (main body 10, fig. 2) includes the extending portion (push head 22, fig. 3), a first main portion, a second main portion and an assembling portion (connecting end 16, fig. 2) which are connected with one another in sequence, the extending portion (push head 22, fig. 3) defines an extending space, 

    PNG
    media_image10.png
    441
    1078
    media_image10.png
    Greyscale

the receiving hole (slanted groove 14, fig. 2, 3, 4) is disposed on the first main portion, the sliding groove (sliding groove 15, fig. 2, 3, 4) is disposed on the second main portion, the assembling portion (connecting end 16, fig. 2) is configured to be connected with a driving tool (paragraph [0015]: and the tool connecting end is for connection with a powered too (as shown in FIG. 6), extension rod (such as elongate tool with a handle and a socket for receiving a screwdriver bit), wrench socket or the like), a length of the extending portion (push head 22, fig. 3) is larger than a length of the first main portion, 

    PNG
    media_image11.png
    456
    777
    media_image11.png
    Greyscale

the magnet (magnetic member 24, fig. 2) is received within the extending space ([0016]: Preferably the push head is provided with a magnetic member 24) , the interior space (inner hole 12, fig. 3) is disposed through the first main portion and the second main portion and communicated with the extending space, and part of the push rod (push rod 21, fig. 2, 3, 4) selectively protrudes into the extending space from the interior space (inner hole 12, fig. 3).
Note: The recitation “a length” is considered broad. Without elements to define the metes and bounds, i.e. a center, top surface, bottom surface, or the like, “a length” may be interpreted broadly. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 9, Dumitru discloses
The tool connector of claim 4, wherein the receiving room (see annotated fig. 2 from rejection of claim 2) includes a first receiving portion and a second receiving portion which are cylindrical, a diametrical dimension of the first receiving portion is smaller than a diametrical dimension of the second receiving portion, a stepped portion is formed between the first receiving portion and the second receiving portion, 

    PNG
    media_image7.png
    518
    857
    media_image7.png
    Greyscale

and the sliding rod (pin member 36, fig. 2, 3, 4) is abutted against and between the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4) and the stepped portion; a diametrical dimension of the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4), the first elastic member (elastic member 25, fig. 2, 3, 4, 5), the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4); the tool connector further includes a magnet (magnetic member 24, fig. 2) and a cushion (end of other elastic member 26, fig. 4), the magnet (magnetic member 24, fig. 2) is disposed within an extending portion (push head 22, fig. 3)  of the rod (main body 10, fig. 2), the extending portion (push head 22, fig. 3) , the sleeving member (tubular section 11, fig. 2) and attract a magnetic member (paragraph [0016]: magnetically attracting the insert member, for avoid detachment of the insert member), the cushion (end of other elastic member 26, fig. 4) is received in the sliding sleeve (ring member 40, sleeve member 50, fig. 2, 3, 4) and sleeved to the rod (main body 10, fig. 2), the cushion (end of other elastic member 26, fig. 4) is disposed between the sliding rod (pin member 36, fig. 2, 3, 4) and the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4); the rod (main body 10, fig. 2) includes the extending portion (push head 22, fig. 3) , a first main portion, a second main portion and an assembling portion (connecting end 16, fig. 2) which are connected with one another in sequence, the extending portion (push head 22, fig. 3)  defines an extending space, 

    PNG
    media_image10.png
    441
    1078
    media_image10.png
    Greyscale

the receiving hole (slanted groove 14, fig. 2, 3, 4) is disposed on the first main portion, the sliding groove (sliding groove 15, fig. 2, 3, 4) is disposed on the second main portion, the assembling portion (connecting end 16, fig. 2) is configured to be connected with a driving tool (paragraph [0015]: and the tool connecting end is for connection with a powered too (as shown in FIG. 6), extension rod (such as elongate tool with a handle and a socket for receiving a screwdriver bit), wrench socket or the like), a length of the extending portion is larger than a length of the first main portion, 

    PNG
    media_image11.png
    456
    777
    media_image11.png
    Greyscale

the magnet (magnetic member 24, fig. 2) is received within the extending space ([0016]: Preferably the push head is provided with a magnetic member 24), the interior space (inner hole 12, fig. 3) is disposed through the first main portion and the second main portion and communicated with the extending space, and part of the push rod (push rod 21, fig. 2, 3, 4) selectively protrudes into the extending space from the interior space (inner hole 12, fig. 3); an elastic force of the first elastic member (elastic member 25, fig. 2, 3, 4, 5) an elastic force of the second elastic member (blocking member 35 coiled portion defining insertion hole 37, fig. 2, 3, 4); the second member (ring member 40, fig. 2, 3, 4)  is connected with the first member (sleeve member 50, fig. 2, 3, 4) in tight-fit; an outer surface of the first member (sleeve member 50, fig. 2, 3, 4) has a plurality of grooves disposed thereon; the second main portion is round rod-shaped (see fig. 2); and the extending portion is round rod-shaped .
	Dumitru fails to disclose that the diametrical dimensions of the second elastic member “is larger than a diametrical dimension of” the first elastic member, that the second elastic member “is sleeved to the rod, the elastic force of the first elastic member being “larger than” the elastic force of the second elastic member, and that the first main portion is rectangular block-shaped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lin (US Patent 8651764) teaches a rod, sliding rod, pushing rod, two elastic members, and a magnet housed within an extending portion that is received within a sleeving member.

    PNG
    media_image12.png
    648
    929
    media_image12.png
    Greyscale

Shu (US Patent No. 10307896) teaches a sleeve device including a main unit having a sleeve with an open end face, a receiving space intercommunicating with the open end face, and a radial hole. An engaging member extends into the receiving space. A fixing member is mounted to an end of the receiving space opposite to the open end face. A pressing member is slideably received in the receiving space for pressing against the fixing member.
	Lin (US PG Pub No. 20040126182) teaches a connector including an extension shank, a sleeve, a control bar, a spring, a fastener and a ball detent. The extension shank defines an axial cavity and first and second holes communicated with the axial cavity. The sleeve defines a tunnel and a hole communicated with the tunnel. The control bar defines a hole, a deep recess and a shallow recess located near the deep recess. The spring is put in the axial cavity before the control bar is inserted in the axial cavity.
	Chang (US Patent No. 10434632) teaches a tool connector including: a shaft, including a connection end configured to be connected to a driving tool; a slidable sleeve, slidably disposed around the shaft; a tubular member, disposed around the shaft, including an inner hole, an insertion opening communicated with the inner hole and a slanted slot communicated with the inner hole, the slanted slot extending inwardly toward the insertion opening. 
	Chiang (US Patent No. 11325230) teaches a tool extension rod including a main piece, a sliding sleeve, and a magnetic assembly. The sliding sleeve is slidably sleeved onto the main piece. When the sliding sleeve moves between a first position and a second position, the magnetic assembly is movable along an axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723